ROGERS, J.
Epitomized Opinion
Published Only in Ohio Law Abstract
This was a suit to annul a marriage. Kline-bell and wife were the father and mother of Katherine Klinebell, alleged to be less than 15 years of age. The infant and the defendant took the necessary steps except obtaining the consent of the parents of the infant, to consummate a marriage in this state. The girl was not made a party to the suit nor was it alleged that she consented to the same. The case came on for hearing on a motion for temporary injunction to enjoin the defendant from consortium with the infant. An affidavit of the infant was filed which showed that the suit was brought against her will and consent and that she had married defendant and lived with him for eight days after said marriage. In overruling the motion, the court held:
1. The marriage of an infant over the common law age of consent, to wit, 12 years, but under the statutory age of 16 years for entering into the marriage relation is voidable, up to arriving at the statutory age or afterwards if the parties have not cohabited after reaching such age.
2. Although the statutory requirement that no female persons of the age of 16 years may be joined in marriage, and under 21 must obtain the consent of the parents, is violated, this violation does not affect the validity of the marriage, unless the female is under 16, when it is merely voidable.
3. Where the marriage contract is voidable by the infant because she is not 16 years of age, the parents of said infant have no right without the consent of the married infant, and against her will, to prevent the consortium between two married persons or to avoid the marriage contract.